Citation Nr: 9927052	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  98-05 340A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for the service-connected residuals of right 
collateral and cruciate ligament tears with degenerative 
changes, on appeal from the initial evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel
INTRODUCTION

The veteran had verified active military service from 
December 1977 to March 1991.  His DD Form 214 (Certificate of 
Release of Discharge from Active Duty) indicates that he also 
had over six years of previous active military service.  This 
appeal arises from an October 1997 rating decision of the 
Hartford, Connecticut, regional office (RO) which assigned a 
noncompensable disability rating for the residuals of a right 
knee injury, after granting service connection for the same.  
Service connection was also granted for right knee surgical 
scars, evaluated as noncompensable.  By a decision dated in 
April 1999, the noncompensable evaluation assigned to the 
veteran's right knee disability was increased to 10 percent, 
effective July 1997.


REMAND

At the time of his June 1998 personal hearing before the RO, 
the veteran testified that he suffered from constant right 
knee pain.  He said the pain would sometimes wake him up at 
night.  He noted that he also experienced periodic 
instability and dislocations of the right knee.  The veteran 
further reported that his inservice knee injury had caused 
damage to the nerve below his patella.  In this regard, he 
stated his knee would become "totally numb" if he 
overstressed that joint.

The veteran was most recently afforded a VA orthopedic 
examination in June 1998.  That examination is inadequate for 
the purpose of evaluating the veteran's right knee 
disability.  Specifically, the examination report contained 
no findings pertaining to the veteran's neurological 
complaints related to his service-connected right knee.  The 
U.S. Court of Appeals for Veterans Claims (Court) has held 
that the Board of Veterans' Appeals (Board), in rendering its 
final decision, must consider independent medical evidence in 
support of recorded findings, rather than provide its own 
medical judgment in the guise of a Board opinion.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).


Furthermore, the Board finds the June 1998 examination did 
not adequately evaluate the veteran's complaints of pain on 
movement and use as required by DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Therein, the Court held that in evaluating a 
service-connected disability involving a joint, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court in DeLuca held 
that Diagnostic Codes pertaining to range of motion do not 
subsume 38 C.F.R. § 4.40 and § 4.45, and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  

In the June 1998 examination report, the examiner commented 
that there was no evidence that the veteran had any 
incoordination, weakened motion, or fatigability of the knee.  
He also stated that the limitation of motion of the veteran's 
right knee was due to his degenerative joint disease.  
However, the examiner made no finding concerning whether the 
veteran could experience a greater limitation of motion of 
the knee due to pain on use, including use during flare-ups.  
In this regard, the veteran specifically indicated that the 
pain in his right knee had increased in severity since his 
discharge, and this pain was most noticeable when performing 
certain activities such as kneeling or squatting.  The Court 
has held that an examination must provide sufficient 
information to rate the disability in accordance with the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  Therefore, in accordance with DeLuca v. Brown, 
the veteran should be afforded another VA orthopedic 
examination.

The veteran's representative has asserted that the provisions 
of an opinion by VA's General Counsel provide a basis for 
increased benefits.  While the RO has acknowledged this 
contention, it does not appear that it has been specifically 
discussed as it may apply to this case.  See VAOPGCPREC 23-97 
(July 1, 1997).  This opinion held that separate ratings may 
be assigned for arthritis and instability of the knee, as the 
manifestations of these disabilities under the pertinent 
rating codes are not duplicative or overlapping.  The RO must 
consider the application of this opinion to the facts in this 
case.

Although he has been examined previously for VA rating 
purposes, the importance of a new examination to ensure 
adequate clinical findings should be emphasized to the 
veteran.  The veteran should be advised that failure to 
report, without good cause, for an examination scheduled in 
connection with a claim for an increased rating may result in 
denial of that claim.  38 C.F.R. § 3.655 (1998).

Finally, the VA has a duty to assist a claimant in the 
development of facts pertinent to his or her claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1998).  The duty to assist the veteran in obtaining and 
developing available facts and evidence to support his or her 
claim includes the procurement of medical records to which 
the veteran has made reference.  Littke v. Derwinski 1 Vet. 
App. 90 (1990).  As this matter is being returned for 
additional medical examinations, the RO should obtain the 
veteran's current medical records pertaining to the treatment 
of his service-connected disability.

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is Remanded to 
the RO for the following development:

1.  The RO should obtain the names and 
addresses of all VA and non-VA medical 
care providers who have treated the 
veteran for his service-connected right 
knee disorder since July 1997.  All 
records not already included in the 
claims folder should be obtained.  Once 
obtained, all records must be associated 
with the claims folder.

2.  The RO should schedule the veteran 
for a special VA orthopedic examination 
and thereafter a special neurological 
examination to determine the severity of 
his service-connected right knee 
disability.  The veteran and his 
representative should be notified of the 
date, time, and place of the examinations 
in writing, and the RO should advise the 
veteran that, pursuant to federal 
regulations, failure to report for an 
examination, without good cause shown, 
may result in the denial of his claim for 
an increased rating.  A copy of the 
notification letter(s) should be 
associated with the claims file.  Prior 
to the examinations, the claims folder 
must be made available to the examiners 
for review.  Such tests as the examiners 
deem necessary should be performed. 

a.  Special instructions for the 
orthopedic examiner:  The examiner should 
address each matter below.  No 
instruction/question should be left 
unanswered.  If the examiner finds that 
it is not feasible to answer a particular 
question or follow a particular 
instruction, he or she should so indicate 
and provide an explanation.

I.  The examination must include 
measurements of the ranges of motion 
of the right knee in degrees, with 
normal flexion being to 140 degrees 
and normal extension being to 0 
degrees.

II.  The examiner should state 
whether the cartilage of the right 
knee is dislocated, with frequent 
episodes of "locking," pain, and 
effusion into the joint.

III  If lateral instability or 
subluxation of the right knee is 
present, it should be described as 
either mild, moderate, or severe.

IV.  The examiner should be asked 
whether the right knee exhibits 
weakened movement, excess 
fatigability, or incoordination 
attributable to the service-
connected disability; and, if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss or favorable or unfavorable 
ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.

V.  The examiner should also be 
asked to express an opinion on 
whether pain could significantly 
limit functional ability during 
flare-ups or when the right knee is 
used repeatedly over time.  This 
determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to pain on 
use or during flare-ups.

b.  Special instructions for the 
neurological examiner:  The examiner 
should determine whether there are any 
neurological manifestations referable to 
the service-connected right knee 
disability.  If so, the nerve affected, 
the manifestations thereof, and the 
degree of disablement should be 
discussed.  The veteran's complaints 
should be recorded in full.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all test reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

4.  When the above developments have been 
completed, the case should be reviewed by 
the RO.  Consideration should be given to 
the above referenced General Counsel 
Opinion in which it was determined that a 
claimant who has knee arthritis and 
instability may be rated separately under 
Diagnostic Codes 5003 and 5257.  See 
VAOPGCPREC 23-97.  The RO should also 
determine whether a separate disability 
rating is warranted for any neurological 
complications related to the veteran's 
service-connected disability.  
Consideration should be given to the 
recent case of Fenderson v. West, 12 Vet. 
App. 119 (1999).  Therein, the Court held 
that, with regard to initial ratings 
following the grant of service 
connection, separate ratings can be 
assigned for separate periods of time 
based on the facts found-a practice 
known as "staged" ratings.  

If the decision remains adverse to the 
veteran, he and his representative should 
be issued a supplemental statement of the 
case (SSOC) and afforded a reasonable 
opportunity to respond.  The SSOC should 
include citation to all relevant 
regulatory provisions, including the knee 
codes pertaining to range of motion and 
other impairment of the knee.  If 
appropriate, the SSOC should also include 
and discuss the provision of 38 C.F.R. 
§ 3.655.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to obtain additional medical information.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


